UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6713


ROBBIE MOUZON,

                 Plaintiff - Appellant,

          v.

JAMES CLAUSON, Officer; SGT. HAIR; AUBREY KELLY, Individual
and in their Official Capacities,

                 Defendants - Appellees,

          and

JAMES METTS, Sheriff,

                 Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Aiken.    R. Bryan Harwell, District Judge.
(1:13-cv-00818-RBH)


Submitted:   October 21, 2014               Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robbie Mouzon, Appellant Pro Se.    William Henry Davidson, II,
David Allan DeMasters, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robbie     Mouzon    appeals       the     district     court’s     order

accepting     the     recommendation      of     the    magistrate      judge      and

dismissing     without     prejudice      his     42    U.S.C.      § 1983    (2012)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.      Mouzon     v.    Clauson,       No.   1:13-cv-00818-RBH

(D.S.C. Apr. 25, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court    and    argument    would    not     aid   the

decisional process.



                                                                             AFFIRMED




                                         2